Case 2:20-cv-00176-LEW Document 3-2 Filed 05/15/20 Page 1 of 3                     PageID #: 41




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE




 BAYLEY’S CAMPGROUND, INC.,                   )
 Cumberland County, State of Maine            )
 and                                          )
 FKT RESORT MANAGEMENT, LLC,                  )
 et al.                                       )
                                              )
                       Plaintiff              )
                                              )     Civil Action Docket No. ________________
 v.                                           )
                                              )
 GOVERNOR JANET MILLS, in her                 )
 capacity as the Governor of State of         )
 Maine                                        )
                                              )
                       Defendant              )



                            DECLARATION OF MARYELLEN BOZZA

       Pursuant to 28 U.S.C. § 1746, the undersigned, Maryellen Bozza, makes the following

declaration under penalty of perjury under the laws of the United States of America, that facts

contained herein are true and correct based upon my personal knowledge.

       1.      My name is Maryellen Bozza and I am the owner and part-time manager of DMJ

Parks, LLC d/b/a Little Ossipee Campground, located in Waterboro, Maine.

       2.      My husband, David Bozza, is also a member of DMJ Parks, LLC and manager of

the campground.

       3.      Our campground has been impacted by the Governor’s current Executive Order

requiring any individual, including a Maine resident, who travels from another state to

quarantine for a period of 14 days.
Case 2:20-cv-00176-LEW Document 3-2 Filed 05/15/20 Page 2 of 3                       PageID #: 42




       4.      It is my understanding that quarantine requires a person to remain at home, not

interact with others, and precludes, among other activities, engaging in commerce.

       5.      As a result of the Governor’s quarantine order, 10 reservations for seasonal

campsites have been canceled resulting in a loss of revenue for approximately $38,000.

       6.      Several out-of-state seasonal campers have not paid their seasonal fees, that are

now past due, because of their uncertainty of whether they could come to Maine in view of the

mandatory quarantine order.

       7.      Our revenue this year, as a result of seasonal out-of-state customers cancelling

due to the 14-day quarantine order, is down $94,428.

       8.      We are a small family business and the quarantine requirement continues to have

a dramatic negative impact on our revenues and our ability to earn an income.

       9.      The State has publicly notified businesses that the Executive Order can be

enforced by criminal penalties or loss of license.

       10.     Our campground follows Maine CDC recommendations that relate to social

distancing, handwashing, and limited gatherings for the safety of campers and ourselves.

       11.     To the best of my knowledge, there is no process available to challenge the 14-

day quarantine requirement through an independent tribunal. Nor is there an opportunity or right

to be heard to present evidence and witnesses with respect to the 14-day quarantine period.

       12.     I fear prosecution or loss of license if out-of-state seasonal campers elect not to

comply with the Governor’s 14-day quarantine order.

       Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury under the laws of the

United States of America that the foregoing declaration is true and correct to the best of my

knowledge and belief and that such facts are made based on my personal knowledge.
Case 2:20-cv-00176-LEW Document 3-2 Filed 05/15/20 Page 3 of 3   PageID #: 43




Dated:   May 14, 2020                   /s/ Maryellen Bozza
                                        Maryellen Bozza
